SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

944
CA 14-00391
PRESENT: SCUDDER, P.J., CENTRA, CARNI, LINDLEY, AND WHALEN, JJ.


RICHARD W. BARBER, AS EXECUTOR OF THE ESTATE OF
RICHARD A. BARBER, DECEASED, PLAINTIFF-RESPONDENT,

                     V                                            ORDER

ACCO BRANDS CORPORATION, ET AL., DEFENDANTS,
AND G.H. MINER CO., INC., DEFENDANT-APPELLANT.


WILSON ELSER MOSKOWITZ EDELMAN & DICKER LLP, NEW YORK CITY (JUDY C.
SELMECI OF COUNSEL), FOR DEFENDANT-APPELLANT.

BELLUCK & FOX, LLP, NEW YORK CITY (SETH A. DYMOND OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County
(Charles C. Merrell, J.), entered January 14, 2014. The order denied
the motion of defendant G.H. Miner Co., Inc. for summary judgment
dismissing all causes of action against it.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on July 17, 2014,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   October 3, 2014                       Frances E. Cafarell
                                                 Clerk of the Court